Case 17-18618        Doc 49     Filed 03/11/19     Entered 03/11/19 15:28:35          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 18618
         Kelli Rozak

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/20/2017.

         2) The plan was confirmed on 10/23/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/23/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 08/08/2018.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 21.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $13,946.43.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-18618             Doc 49   Filed 03/11/19    Entered 03/11/19 15:28:35                Desc         Page 2
                                                    of 4



 Receipts:

           Total paid by or on behalf of the debtor             $56,176.01
           Less amount refunded to debtor                       $39,728.83

 NET RECEIPTS:                                                                                    $16,447.18


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,106.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $394.08
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $3,500.08

 Attorney fees paid and disclosed by debtor:                  $1,250.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim       Principal       Int.
 Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advocate Christ Medical Center    Unsecured      3,308.00            NA              NA            0.00        0.00
 Atlantoc Credit & Finance         Unsecured         900.00           NA              NA            0.00        0.00
 Capital One                       Unsecured           0.00           NA              NA            0.00        0.00
 Capital One Auto Finance          Unsecured           0.00           NA              NA            0.00        0.00
 City of Burbank                   Unsecured         250.00           NA              NA            0.00        0.00
 City of Chicago                   Unsecured         244.00           NA              NA            0.00        0.00
 City of Palos Hills               Unsecured         320.00           NA              NA            0.00        0.00
 Comenity Bank                     Unsecured         777.04           NA              NA            0.00        0.00
 Consumer Portfolio Services       Secured        5,391.00       4,798.29        4,798.29           0.00        0.00
 Cook County Clerk                 Secured        2,219.94           0.00        2,219.94           0.00        0.00
 Cook County State's Attorney      Unsecured           0.00           NA              NA            0.00        0.00
 Cook County Treasurer             Secured       17,411.57     23,888.96        17,411.57      2,294.02    2,144.67
 Cook County Treasurer             Secured        4,736.30           0.00        4,736.30           0.00        0.00
 Cook County Treasurer             Unsecured           0.00      6,477.39        6,477.39           0.00        0.00
 First South Western Fn            Unsecured           0.00           NA              NA            0.00        0.00
 Illinois Dept of Revenue          Priority            0.00           NA              NA            0.00        0.00
 Internal Revenue Service          Priority            0.00          0.00            0.00           0.00        0.00
 Internal Revenue Service          Unsecured     30,000.00           0.00            0.00           0.00        0.00
 Kohls/Capital One                 Unsecured           0.00           NA              NA            0.00        0.00
 LVNV Funding LLC                  Unsecured         660.00           NA              NA            0.00        0.00
 Ocwen Loan Servicing LLC          Secured      228,472.00    227,188.35       227,188.35           0.00        0.00
 Ocwen Loan Servicing LLC          Secured        8,000.00       6,459.62        6,459.62      6,459.62         0.00
 Palos Community Hospital          Unsecured          75.00           NA              NA            0.00        0.00
 Portfolio Recovery Associates     Unsecured         585.00        584.59          584.59        584.59         0.00
 Portfolio Recovery Associates     Unsecured         413.00        413.34          413.34        413.34         0.00
 Portfolio Recovery Associates     Unsecured         347.00        347.39          347.39        347.39         0.00
 Resurgent Capital Services        Unsecured           0.00        703.47          703.47        703.47         0.00
 Synchrony Bank/Care Credit        Unsecured           0.00           NA              NA            0.00        0.00
 Synchrony Bank/Gap                Unsecured           0.00           NA              NA            0.00        0.00
 Synchrony Bank/Sams               Unsecured           0.00           NA              NA            0.00        0.00
 TD Auto Finance                   Unsecured           0.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-18618             Doc 49        Filed 03/11/19    Entered 03/11/19 15:28:35                  Desc       Page 3
                                                         of 4



 Scheduled Creditors:
 Creditor                                             Claim           Claim        Claim         Principal       Int.
 Name                                      Class    Scheduled        Asserted     Allowed          Paid          Paid
 US Dept of Education                   Unsecured           0.00             NA             NA           0.00        0.00
 Village of Bedford Park                Unsecured         120.00             NA             NA           0.00        0.00
 Visa Dept Store National Bank/Macy's   Unsecured         815.00             NA             NA           0.00        0.00
 Wffnatbank                             Unsecured           0.00             NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                      Claim           Principal                 Interest
                                                                    Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                       $227,188.35                $0.00                  $0.00
       Mortgage Arrearage                                       $6,459.62            $6,459.62                  $0.00
       Debt Secured by Vehicle                                  $4,798.29                $0.00                  $0.00
       All Other Secured                                       $24,367.81            $2,294.02              $2,144.67
 TOTAL SECURED:                                               $262,814.07            $8,753.64              $2,144.67

 Priority Unsecured Payments:
        Domestic Support Arrearage                                     $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                       $0.00                 $0.00               $0.00
        All Other Priority                                             $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                       $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                       $8,526.18         $2,048.79                   $0.00


 Disbursements:

           Expenses of Administration                                  $3,500.08
           Disbursements to Creditors                                 $12,947.10

 TOTAL DISBURSEMENTS :                                                                                 $16,447.18




UST Form 101-13-FR-S (9/1/2009)
Case 17-18618        Doc 49      Filed 03/11/19     Entered 03/11/19 15:28:35            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
